September 03, 2004


Mr. Frank Waite
Assistant City Attorney
Post Office Box 90231
Arlington, TX 76004-3231
Mr. Michael W. Minton
Law Offices of Michael W. Minton, PLLC
8500 N. Stemmons Frwy., Suite 4050
Dallas, TX 75247

RE:   Case Number:  03-0466
      Court of Appeals Number:  02-02-00089-CV
      Trial Court Number:  67-180093-99

Style:      CITY OF ARLINGTON
      v.
      STATE FARM LLOYDS

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument, the  Court  delivered
the enclosed opinion and judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Stephanie     |
|   |Lavake            |
|   |Mr. Thomas A.     |
|   |Wilder            |